Title: From George Washington to the United States Senate and House of Representatives, 12 January 1790
From: Washington, George
To: United States Senate and House of Representatives


          
            United States [New York] January 12th 1790
            Gentlemen of the Senate, and of the House of Representatives.
          
          I lay before you a statement of the south western frontiers,

and of the Indian Department which have been submitted to me by the Secretary for the Department of War.
          I conceive that an unreserved, but confidential communication of all the papers relative to the recent negociations with some of the southern tribes of Indians is indispensibly requisite for the information of Congress—I am persuaded that they will effectually prevent either transcripts or publications of all such circumstances as might be injurious to the public interest.
          
            Go: Washington
          
        